Memorandum by the Court.
Appeal by the individual defendants from an order of Special Term permitting the respondent plaintiff to serve a reply. The answer of the appellants does not contain a designated counterclaim and thus, a reply was not required pursuant to CPLR 3011. It does not appear that the so-called reply would serve any legitimate function in the law suit and, accordingly, does not come within the last sentence of CPLR 3011. Order reversed, on the law and the facts, without costs, and motion denied. Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur in memorandum by the court.